Cockriee, C. J. The first section of the act of March 30, 1891, confers upon municipal corporations the power to prescribe the same penalties for the violation of an ordinance as the statute prescribes as a punishment for the same offense against the state. Acts 1891, p. 97. Prior to that enactment a municipal corporation had no power to impose a fine to exceed twenty-five dollars for violation of an ordinance. The statute therefore enlarged the power. The third section of the act is as follows: “Whenever any party shall have been convicted before any police or mayor’s court in any city or town in this State, or before any justice of the peace, said conviction shall be a bar to further prosecution before any mayor’s or police court or justice of the peace for such offense, or for any misdemeanor embraced in the act committed.” It is argued that the latter section has effect only where the municipal ordinance imposes the same fine as the statute. It may be that the legislature presumed that the municipalities would hasten to make their ordinances to conform to the State law as to the penalties imposed, inasmuch as the second section of the act permits them to appropriate to their own use all fines raised from the violation of ordinances ; but the legislature has not seen fit to make such action a condition precedent to to the operation of the third section. There is nothing in the act to indicate such intention. The third section has full force, whether the municipality avails itself of the enlarged power conferred by the first or not. 2. A conviction before the mayor’s court and the infliction of the smaller fine, on the information of the offender or under other circumstances which show the intention merely to elude prosecution by the State, would be no bar to an indictment for the same offense. Bradley v. State, 32 Ark. 722. But the agreed statement of facts in this case precludes the inference that the fine was collusively imposed. We understand it to mean that the proceedings before the mayor were regular, which precludes the idea of a self-imposed fine or a collusive prosecution. There is nothing in the record of the' proceedings of the mayor’s court inconsistent with the agreed statement. Reverse the judgment and remand the cause for a new trial.